COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS
                                              §

  ALBERTO CARDONA GOMEZ,                          §               No. 08-16-00272-CR

                        Appellant,                §                  Appeal from the

  v.                                              §                109th District Court

  THE STATE OF TEXAS,                             §              of Crane County, Texas

                         State.                   §                    (TC# 1751)

                                              §
                                            ORDER

         The record was due to be filed on December 16, 2016, but it has not been received. The
District Clerk of Crane County has notified the Court that she has not filed the Clerk’s Record
because Appellant has not filed a designation of record. The filing of a designation by the
appellant is not mandatory. In a case where the appellant does not file a designation, the clerk of
the trial court is required to prepare the clerk’s record in accordance with Rule 34.5(a) of the
Texas Rules of Appellate Procedure. Therefore, we ORDER the District Clerk to prepare and
file the Clerk’s Record in accordance with Rule 34.5(a) no later than thirty days from the date of
this order.

        Diane Patillo, Official Court Reporter for the 109th District Court of Crane County, has
notified the Court that the reporter’s record has not been filed because Appellant has not filed a
designation of record and he has not made financial arrangements for the preparation of the
reporter’s record. It is unclear whether Appellant is entitled to have the record prepared at no
cost. Consequently, we find it necessary to order the trial court to conduct a hearing to resolve
the issues related to the reporter’s record.

        Therefore, it is ORDERED that the trial court conduct a hearing in order to determine
whether appellant wishes to continue the appeal, whether Appellant is entitled to have the record
provided at no cost to him, and whether the record has not been prepared and filed due to the
ineffective assistance of appellate counsel. If the trial court determines that Appellant has been


                                                 1
deprived of the effective assistance of counsel on appeal, the court is authorized to appoint new
counsel.

        The trial court shall forward its findings, as well as any orders entered pursuant to this
order, to the District Clerk of Crane County, Texas, on or before February 8, 2017. The District
Clerk shall prepare and forward a supplemental clerk’s record containing the trial court’s
findings and forward the same to this Court on or before February 18, 2017. Further, the trial
court’s reporter shall prepare, certify, and file the record of the trial court proceedings with this
Court on or before February 18, 2017.

       IT IS SO ORDERED this 19th day of January, 2017.


                                                       PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.




                                                  2